IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF A.L.G., A MINOR        : No. 412 WAL 2018
                                          :
                                          :
PETITION OF: M.G., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: ADOPTION OF A.R.G., A MINOR        : No. 413 WAL 2018
                                          :
                                          :
PETITION OF: M.G., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: ADOPTION OF: M.M.G., A MINOR : No. 414 WAL 2018
                                    :
                                    :
PETITION OF: M.G., MOTHER           : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.